 

 

 



 

AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.

 

2011 STOCK OPTION PLAN

 

Adopted by Board of Directors:  August 15, 2011

 

Approved by Stockholders:    June 14, 2011

 



 





 

 

 

 

TABLE OF CONTENTS

 

    Page       1. Purpose of the Plan. 1 2. Definitions. 1 3. Effective
Date/Expiration of Plan. 3 4. Administration. 3 5. Shares; Adjustment Upon
Certain Events. 4 6. Awards and Terms of Options. 5 7. Effect of Termination of
Service. 8 8. Nontransferability of Options. 8 9. Rights as a Stockholder. 8 10.
Determinations. 9 11. Termination, Amendment and Modification. 9 12.
Non-Exclusivity. 9 13. Use of Proceeds. 9 14. General Provisions. 9 15. Issuance
of Stock Certificates; Legends and Payment of Expenses. 10 16. Listing of Shares
and Related Matters. 11 17. Governing Law. 11

 

 

 

 

AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.

 

2011 STOCK OPTION PLAN

 

Adopted by Board of Directors: August 15, 2011

 

Approved by Stockholders: June 14, 2011

 

1.  Purpose of the Plan.

 

The purpose of this American Realty Capital Daily Net Asset Value Trust, Inc.
2011 Stock Option Plan is to enhance the Company’s profitability and value for
the benefit of stockholders to enable the Company to attract, retain and
motivate directors, officers, advisors, consultants and other personnel,
affiliates, personnel of affiliates, and any joint venture affiliates who are
important to the success of the Company and to create and strengthen a mutuality
of interest between the Potential Participants and the stockholders of the
Company by granting such Potential Participants options to purchase Common Stock
of the Company.

 

2.  Definitions.

 

(a)   “Acquisition Event” means a merger or consolidation in which the Company
is not the surviving entity, or any transaction that results in the acquisition
of all or substantially all of the Company’s outstanding Common Stock by a
single person or entity or by a group of persons and/or entities in concert, or
the sale or transfer of all or substantially all of the Company’s assets.

 

(b)   “Act” means the Securities Exchange Act of 1934, as amended and the rules
and regulations promulgated thereunder.

 

(c)   “Board” means the Board of Directors of the Company.

 

(d)   “Cause” has the meaning set forth in Section 7(b).

 

(e)   “Change of Control” has the meaning set for in Section 6(d).

 

(f)   “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)   “Committee” means the Board or a duly appointed committee of the Board to
which the Board has delegated its powers and functions hereunder.

 

(h)   “Common Stock” means the voting common stock of the Company, par value
$.01, any common stock into which the common stock may be converted and any
common stock resulting from any reclassification of the common stock.

 

(i)   “Company” means American Realty Capital Daily Net Asset Value Trust, Inc.,
a Maryland corporation.

 

(j)   “Company Voting Securities” has the meaning set forth in Section 6(d)(i).

  

(k)   “Corporate Transaction” has the meaning set forth in Section 6(d)(i).

 

1

 

 

(l)   “Disability” means a permanent and total disability, as determined by the
Committee in its sole discretion, provided that in no event shall any disability
that is not permanent and total disability within the meaning of Section
22(e)(3) of the Code be treated as a Disability.  A Disability shall be deemed
to occur at the time of the determination by the Committee of the Disability.

 

(m)   “Effective Date” has the meaning set forth in Section 3.

 

(n)   “Fair Market Value”   means, for purposes of this Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the last sales price
reported for the Common Stock on the applicable date: (i) as reported on the
principal national securities exchange in the United States on which it is then
traded or The Nasdaq Stock Market; or (ii) if not traded on any such national
securities exchange or The Nasdaq Stock Market, as quoted on an automated
quotation system sponsored by FINRA or if the Common Stock shall not have been
reported or quoted on such date, on the first day prior thereto on which the
Common Stock was reported or quoted; provided, that the Committee may modify the
definition of Fair Market Value to reflect any changes in the trading practices
of any exchange on which the Common Stock is listed or traded.  If the Common
Stock is not readily tradable on a national securities exchange, The Nasdaq
Stock Market or any automated quotation system sponsored by FINRA, its Fair
Market Value shall be set in good faith by the Committee and in a manner that
complies with Section 409A of the Code.  For purposes of the grant of any
Option, the applicable date shall be the date on which the Stock Option is
granted.

 

(o)   “FINRA” means the Financial Industry Regulatory Authority, Inc.

 

(p)   “Incumbent Board” has the meaning set forth in Section 6(d)(ii).

 

(q)   “Option” means the right to purchase the number of Shares granted in the
Option agreement at a prescribed purchase price on the terms specified in the
Plan and the Option agreement.  No Option awarded under this Plan is intended to
be an “incentive stock option” within the meaning of Section 422 of the Code.

 

(r)   “Participant” means a Potential Participant who is granted an Option under
the Plan, which Option has not expired or been cancelled.

 

(s)   “Person” means an individual, entity or group within the meaning of
Section l3d-3 or 14d-1 of the Act.

 

(t)   “Plan” means this American Realty Capital Daily Net Asset Value Trust,
Inc. 2011 Stock Option Plan, as amended from time to time.

 

(u)  “Potential Participants” means the directors, officers, advisors,
consultants and other personnel of the Company, American Realty Capital Advisors
II, LLC (the “Advisor”), American Realty Capital Properties II, LLC (the
“Property Manager”), and affiliates, personnel of the Advisor, the Property
Manager and affiliates, and any joint venture affiliates of the Company.

 

(v)   “Purchase Price” means the purchase price per Share.

 

(w)   “Securities Act” means the Securities Act of 1933, as amended.

 

(x)   “Share” means a share of Common Stock.

 

(y)   “Termination of Service” means termination of the relationship with the
Company so that an individual is no longer a Potential Participant.

 

2

 

 

3.  Effective Date/Expiration of Plan.

 

The Plan will become effective on                       , 2011, subject to the
receipt of stockholder approval (the “Effective Date”).  No Option shall be
granted under the Plan on or after the tenth anniversary of the Effective Date,
but Options previously granted may extend beyond that date.

 

4.  Administration.

 

(a)   Duties of the Committee.  The Plan shall be administered by the
Committee.  The Committee shall have full authority to interpret the Plan and to
decide any questions and settle all controversies and disputes that may arise in
connection with the Plan; to establish, amend, and rescind rules for carrying
out the Plan, to administer the Plan, subject to its provisions; to prescribe
the form or forms of instruments evidencing Options and any other instruments
required under the Plan (which need not be uniform) and to change such forms
from time to time; and to make all other determinations and to take all such
steps in connection with the Plan and the Options as the Committee, in its sole
discretion, deems necessary or desirable; provided , that all such
determinations shall be in accordance with the express provisions, if any,
contained in the Plan or Option agreement.  The Committee shall not be bound to
any standards of uniformity or similarity of action, interpretation or conduct
in the discharge of its duties hereunder, regardless of the apparent similarity
of the matters coming before it.  The determination, action or conclusion of the
Committee in connection with the foregoing shall be final, conclusive and
binding on all parties.

 

(b)   Advisors.  The Committee may designate the Secretary of the Company, other
officers or employees of the Company or competent professional advisors to
assist the Committee in the administration of the Plan, and may grant authority
to such persons (other than professional advisors) to grant an Option or to
execute Option agreements or other documents on behalf of the Committee,
provided that no Participant may grant an Option or execute any Option agreement
granting Options to such Participant.  The Committee may employ such legal
counsel, consultants and agents as it may deem desirable for the administration
of the Plan, and may rely upon any opinion received from any such counsel or
consultant and any computation received from any such consultant or
agent.  Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company.

  

(c)   Indemnification.  To the maximum extent permitted by law, no officer,
member or former officer or member of the Committee or the Board shall be liable
for any action or determination made in good faith with respect to the Plan or
any Option granted under it.  To the maximum extent permitted by applicable law
or the Certificate of Incorporation or By-Laws of the Company, as may be amended
from time to time, and to the extent not covered by insurance, each officer,
member or former officer or member of the Committee or of the Board shall be
indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel reasonably acceptable to the Company) or
liability (including any sum paid in settlement of a claim with the approval of
the Company), and advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the Plan, except to the extent arising out of
such officer’s, member’s or former officer’s or member’s own fraud or bad
faith.  Such indemnification shall be in addition to any rights of
indemnification the officers, members or former officers or members may have as
directors under applicable law or under the Certificate of Incorporation or
By-Laws of the Company or otherwise.

 

(d)   Meetings of the Committee.  The Committee shall select one of its members
as a Chairman and shall adopt such rules and regulations, as it shall deem
appropriate, concerning the holding of its meetings and the transaction of its
business.  Any member of the Committee may be removed at any time either with or
without cause by resolution adopted by the Board, and any vacancy on the
Committee may at any time be filled by resolution adopted by the Board.  All
determinations by the Committee shall be made by the affirmative vote of a
majority of its members.  Any such determination may be made at a meeting duly
called and held at which a majority of the members of the Committee were in
attendance in person or through telephonic communication.  Any determination set
forth in writing and signed by all of the members of the Committee shall be as
fully effective as if it had been made by a vote of such members at a meeting
duly called and held.

 

3

 

 

5.  Shares; Adjustment Upon Certain Events.

 

(a)   Shares to be Delivered; Fractional Shares.  Shares to be issued under the
Plan shall be made available, at the discretion of the Board, either from
authorized but unissued Shares or from issued Shares reacquired by the Company
and held in treasury.  No fractional Shares will be issued or transferred upon
the exercise of any Option.  In lieu thereof, the Company shall pay a cash
adjustment equal to the same fraction of the Fair Market Value of one Share on
the date of exercise.

 

(b)   Number of Shares. Subject to adjustment as provided in this Section 5, the
maximum aggregate number of Shares authorized for issuance under the Plan shall
be 500,000 Shares.  If an Option is for any reason canceled, or expires or
terminates unexercised, the Shares covered by such Option shall again be
available for the grant of Options, within the limits provided by the preceding
sentence.  In addition, if Common Stock has been exchanged by a Participant as
full or partial payment to the Company of the Purchase Price or if the number of
shares of Common Stock otherwise deliverable has been reduced for full or
partial payment to the Company of the Purchase Price, the number of shares of
Common Stock exchanged or reduced shall again be available under the Plan.

 

(c)   Adjustments; Recapitalization, etc.   The existence of the Plan and the
Options granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, debentures, preferred or prior preference stocks ahead of or affecting
Common Stock, the dissolution or liquidation of the Company or any sale or
transfer of all or part of its assets or business or any other corporate act or
proceeding.  If and whenever the Company takes any such action, however, the
following provisions, to the extent applicable, shall govern:

 

(i)  If and whenever the Company shall effect a stock split, reverse stock
split, stock dividend, subdivision, recapitalization or combination of Shares or
other changes in the Company’s Common Stock, (x) the Purchase Price per Share
and the number and class of Shares and/or other securities with respect to which
outstanding Options thereafter may be exercised, and (y) the total number and
class of Shares and/or other securities that may be issued under this Plan,
shall be appropriately adjusted by the Committee.  The Committee may also make
such other adjustments as it deems necessary to take into consideration any
other event (including, without limitation, accounting changes) if the Committee
determines that such adjustment is appropriate to avoid distortion in the
operation of the Plan.

 

(ii)  Subject to Section 5(c)(iii), if the Company merges or consolidates with
one or more corporations, then from and after the effective date of such merger
or consolidation, upon exercise of an Option theretofore granted, the
Participant shall be entitled to purchase under such Option, in lieu of the
number of Shares as to which such Option shall then be exercisable but on the
same terms and conditions of exercise set forth in such Option, the number and
class of Shares and/or other securities or property (including cash) to which
the Participant would have been entitled pursuant to the terms of the agreement
of merger or consolidation if, immediately prior to such merger or
consolidation, the Participant had been the holder of record of the total number
of Shares receivable upon exercise of such Option (whether or not then
exercisable).  In connection with any event described in this Section 5(c)(ii),
the Committee may provide, in its sole discretion, for the cancellation of any
outstanding Options and payment in cash or other property in exchange therefor.

 

4

 

 

(iii)  In the event of an Acquisition Event, the Committee may, in its
discretion, and without any liability to any Participant, terminate all
outstanding Options as of the consummation of the Acquisition Event by
delivering notice of termination to each Participant at least 20 days prior to
the date of consummation of the Acquisition Event; provided, however, that,
during the period from the date on which such notice of termination is delivered
to the consummation of the Acquisition Event, each Participant shall have the
right to exercise in full all the Options that are then outstanding (without
regard to limitations on exercise otherwise contained in the Options), but any
such exercise shall be contingent upon and subject to the occurrence of the
Acquisition Event; provided, however, that if the Acquisition Event does not
take place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void.  If
the Acquisition Event does take place after giving such notice, any Option not
exercised prior to the date of the consummation of such Acquisition Event shall
be forfeited simultaneous with the consummation of the Acquisition Event.  If an
Acquisition Event occurs and the Committee does not terminate the outstanding
Options pursuant to the foregoing provisions, then the provisions of Section
5(c)(ii) shall apply.

  

(iv)  If, as a result of any adjustment made pursuant to the preceding
paragraphs of this Section 5, any Participant shall become entitled upon
exercise of an Option to receive any securities other than Common Stock, then
the number and class of securities so receivable thereafter shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Common Stock set forth in this
Section 5, as determined by the Committee in its discretion.

 

(v)  Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class, or securities convertible or exercisable into
shares of stock of any class, for cash, property, labor or services, upon direct
sale, upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or other securities, and in any case whether or not for
fair value, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number and class of Shares and/or other securities or
property subject to Options theretofore granted or the Purchase Price per Share.
Notwithstanding anything else herein, the Committee:  (A) shall not make any
adjustments to any Awards that would cause an Award to be subject to Section
409A of the Code without the consent of the affected Participant; and (B) shall
adjust any Award that is subject to Code Section 409A only in a manner that is
in compliance with the requirements of Code Section 409A.

 

6.  Awards and Terms of Options.

 

(a)   Grant.  All Options issued hereunder shall be issued in accordance with
Section V.K.6. of the Statement of Policy Regarding Real Estate Investment
Trusts, as revised and adopted by NASAA membership on May 7, 2007.

 

(b)   Purchase Price.  The Purchase Price deliverable upon the exercise of an
Option shall equal 100% of the Fair Market Value on the last business day
preceding the Annual Date of Grant.  Notwithstanding the foregoing, but subject
to Section 6(a), the Purchase Price for all Options granted under the Plan
before the termination of the Company’s initial public offering will be $10 per
Share.

 

(c)   Exercisability.   Except as otherwise provided herein, any Option granted
to a Participant shall vest and become exercisable on the second anniversary of
the date of grant, subject to the Participant’s continued service a s a
Potential Participant through such date.  No Option shall be exercisable after
the expiration of ten (10) years from the date of grant.

 

(d)   Acceleration of Exercisability on Change of Control.   Except as otherwise
provided in the Participant's Option agreement, all  Options granted and not
previously exercisable shall become exercisable immediately upon a Change of
Control (as defined herein).  For this purpose, a “Change of Control” shall be
deemed to have occurred upon:

  

(i)  an acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of 33% or more of either (A) the then
outstanding Shares or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities” ); excluding, however, the following:
(w) any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company; (x) any acquisition by
the Company; (y) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company; or (z) any acquisition by any entity
pursuant to a reorganization, merger, consolidation or similar corporate
transaction (in each case, a “Corporate Transaction” ), if, pursuant to such
Corporate Transaction, the conditions described in clauses (A), (B) and (C) of
paragraph (iii) of this Section are satisfied; or

 



5

 



 

(ii)  a change in the composition of the Board such that the individuals who, as
of the Effective Date hereof, constitute the Board (the Board as of the date
hereof shall be hereinafter referred to as the “Incumbent Board” ) cease for any
reason to constitute at least a majority of the Board; provided that for
purposes of this subsection any individual who becomes a member of the Board
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who are also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board shall not be so considered as a member of the
Incumbent Board; or

 

(iii)  the approval by the stockholders of the Company of a Corporate
Transaction or, if consummation of such Corporate Transaction is subject, at the
time of such approval by stockholders, to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the outstanding Shares and
Company Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding shares of common stock of the entity resulting from such Corporate
Transaction and the combined voting power of the outstanding voting securities
of such entity entitled to vote generally in the election of directors, in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the outstanding Shares and Company Voting Securities,
as the case may be, (B) no Person (other than the Company, any employee benefit
plan (or related trust) of the Company or the entity resulting from such
Corporate Transaction and any Person beneficially owning, immediately prior to
such Corporate Transaction, directly or indirectly, 33% or more of the
outstanding Shares or Company Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 33% or more of, respectively, the
outstanding shares of Common Stock of the entity resulting from such Corporate
Transaction or the combined voting power of the then outstanding securities of
such entity entitled to vote generally in the election of directors, and (C)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; notwithstanding the foregoing, no Change of
Control will occur if two-thirds (2/3rds) of the Incumbent Board approves the
Corporate Transaction; or

 

6

 

 

(iv)  the approval of the stockholders of the Company of (A) a complete
liquidation or dissolution of the Company, or (B) the sale or other disposition
of all or substantially all of the assets of the Company; excluding; however,
such a sale or other disposition to a entity with respect to which, following
such sale or other disposition, (x) more than 60% of, respectively, the then
outstanding shares of common stock of such entity and the combined voting power
of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors will be then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners respectively, of the outstanding Shares and Company
Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Shares and Company Voting
Securities, as the case may be, (y) no Person (other than the Company and any
employee benefit plan (or related trust) of the Company or such entity and any
Person beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 33% or more of the outstanding Shares or Company Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
33% or more of, respectively, the then outstanding shares of common stock of
such entity and the combined voting power of the then outstanding voting
securities of such entity entitled to vote generally in the election of
directors, and (z) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of such
entity.

 

(e)   Exercise of Options.

 

(i)  A Participant may elect to exercise an Option by giving written notice to
the Committee of such election and of the number of Shares such Participant has
elected to purchase pursuant to the Option, accompanied by payment in full of
the aggregate Purchase Price for the number of Shares for which the Option is
being exercised.

 

(ii)  Shares purchased pursuant to the exercise of an Option shall be paid for
at the time of exercise as follows:

 

(A)  in cash or by check, bank draft or money order payable to the order of the
Company;

 

(B)  if so permitted by the Committee: (x) through the delivery of unencumbered
Shares (including Shares being acquired pursuant to the Option then being
exercised), provided such Shares (or such Option) have been owned by the
Participant for such period as may be required by applicable accounting
standards to avoid a charge to earnings; or (y) through a combination of Shares
and cash as provided above, provided, that, if the Shares delivered upon
exercise of the Option is an original issue of authorized Shares, at least so
much of the Purchase Price as represents the par value of such Shares shall be
paid in cash or by a combination of cash and Shares;

 

(C) to the extent permitted by applicable law, if the Common Stock is traded on
a national securities exchange, the Nasdaq Stock Market or quoted on a national
quotation system sponsored by FINRA, through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount equal to
the aggregate Purchase Price; or

  

(D)  on such other terms and conditions as may be acceptable to the Committee
and in accordance with applicable law.  The Company will not issue shares in
certificated form.  The Company's transfer agent maintains a stock ledger that
contains the name and address of each stockholder and the number of shares that
the stockholder holds.  The Company shall provide the Participant, pursuant to
the Company's Articles of Amendment and Restatement, with a notice containing
information about the Shares purchased, in lieu of issuance of a share
certificate.

 

(iii)   REIT Status.   Notwithstanding anything herein to the contrary, no
Option granted under this Plan may be exercised if such exercise would
jeopardize the Company’s status as a “real estate investment trust” as defined
under the Code.

 

7

 

 

7.  Effect of Termination of Service.

 

(a)   Death, Disability, or Retirement. Except as otherwise provided in the
Participant’s Option agreement or in this Plan, upon a Termination of Service,
all outstanding Options then exercisable and not exercised by the Participant
prior to such Termination of Service shall remain exercisable by the Participant
to the extent not theretofore exercised for the following time periods (subject
to Section 6(c)):

 

(i)  in the event of the Participant’s death, such Options shall remain
exercisable (by the Participant’s estate or by the person given authority to
exercise such Options by the Participant’s will or by operation of law) for a
period of one (1) year from the date of the Participant’s death; and

 

(ii)  in the event the Participant retires at or after age 65 (or, with the
consent of the Committee, before age 65), or, if the Participant’s services
terminate due to Disability, such Options shall remain exercisable for one (1)
year from the date of the Participant’s Termination of Service.

 

(b)   Cause.  Upon the Termination of Service of a Participant for Cause (as
defined herein) or if it is discovered after a Termination of Service that such
Participant had engaged in conduct that would have justified a Termination of
Service for Cause, all outstanding Options (whether vested or unvested) shall
immediately be canceled, provided that upon any such termination the Committee
may, in its discretion, require the Participant to promptly pay to the Company
(and the Company shall have the right to recover) any gain the Participant
realized as a result of the exercise of any Option that occurred within one (1)
year prior to such Termination of Service or the discovery of conduct that would
have justified a Termination of Service for Cause.  Termination of Service shall
be deemed to be for “Cause” for purposes of this Section 7(b) if the Participant
shall have committed fraud or any felony in connection with the Participant’s
duties as a director of the Company or willful misconduct or any act of
disloyalty, dishonesty, fraud or breach of trust, confidentiality or fiduciary
duties as to the Company or the commission of any other act which causes or may
reasonably be expected to cause economic or reputational injury to the Company
or any other act or failure to act that constitutes “cause” for removal of a
director under applicable Maryland law.

  

(c)   Other Termination.  In the event of a Termination of Service for any
reason other than as provided in Sections 7(a) and 7(b), except as otherwise
provided in the Participant's Option agreement, all outstanding Options then
exercisable and not exercised by the Participant prior to such Termination of
Service shall remain exercisable (to the extent exercisable by such Participant
immediately before such termination) for a period of three (3) months after such
termination, but not beyond the original stated term of the Option.

 

8.  Nontransferability of Options.

 

No Option shall be transferable by the Participant otherwise than by will or
under applicable laws of descent and distribution, and during the lifetime of
the holder may be exercised only by the holder or his or her guardian or legal
representative.  In addition, no Option shall be assigned, negotiated, pledged
or hypothecated in any way (whether by operation of law or otherwise), and no
Option shall be subject to execution, attachment or similar process.  Upon any
attempt to transfer, assign, negotiate, pledge or hypothecate any Option, or in
the event of any levy upon any Option by reason of any execution, attachment or
similar process contrary to the provisions hereof, such Option shall immediately
be cancelled.  Notwithstanding the foregoing, the Committee may determine at the
time of grant or thereafter, that an Option that is otherwise non transferable
is transferable in whole or in part and in such circumstances, and under such
conditions, as specified by the Committee.

 

9.  Rights as a Stockholder.

 

A holder of an Option shall have no rights as a stockholder with respect to any
Shares covered by such holder’s Option until such holder shall have become the
holder of record of such Shares, and no adjustments shall be made for dividends
in cash or other property or distributions or other rights in respect to any
such Shares, except as otherwise specifically provided for in this Plan.

 

8

 

 

10.  Determinations.

 

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Plan by the Committee shall be final, conclusive and binding
for all purposes and upon all persons, including, without limitation, the
holders of any Options and the Potential Participants and their respective
heirs, executors, administrators, personal representatives and other successors
in interest.

 

11.  Termination, Amendment and Modification.

 

Notwithstanding any other provision of this Plan, the Board or the Committee may
at any time, and from time to time, amend, in whole or in part, any or all of
the provisions of this Plan, or suspend or terminate it entirely, retroactively
or otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to
Options granted prior to such amendment, suspension or termination, may not be
impaired without the consent of such Participant; provided further, that no
amendment may be made without stockholder approval if stockholder approval is
required under applicable law.

 

The Committee may amend the terms of any Option theretofore granted,
prospectively or retroactively, but, subject to Section 5 or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

 

12.  Non-Exclusivity.

 

Neither the adoption of the Plan by the Board shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting or
issuance of Options, Shares and/or other incentives otherwise than under the
Plan, and such arrangements may be either generally applicable or limited in
application.

 

13.  Use of Proceeds.

 

The proceeds of the sale of Shares subject to Options under the Plan are to be
added to the general funds of the Company and used for its general corporate
purposes as the Board shall determine.

 

14.  General Provisions.

 

(a)   Right to Terminate Services.  Neither the adoption of the Plan nor the
grant of Options shall impose any obligations on the Company to retain any
Participant as a director nor shall it impose any obligation on the part of any
Participant to remain a director.

 

(b)   Purchase for Investment.   If the Board determines that the law so
requires, the holder of an Option granted hereunder shall, upon any exercise or
conversion thereof, execute and deliver to the Company a written statement, in
form satisfactory to the Company, representing and warranting that such
Participant is purchasing or accepting the Shares then acquired for such
Participant’s own account and not with a view to the resale or distribution
thereof, that any subsequent offer for sale or sale of any such Shares shall be
made either pursuant to (i) a registration statement on in appropriate form
under the Securities Act, which registration statement shall have become
effective and shall be current with respect to the Shares being offered and
sold, or (ii) a specific exemption from the registration requirements of the
Securities Act, and that in claiming such exemption the holder will, prior to
any offer for sale or sale of such Shares, obtain a favorable written opinion,
satisfactory in form and substance to the Company, from counsel approved by the
Company as to the availability of such exception.

 

(c)   Trusts, etc.   Nothing contained in the Plan and no action taken pursuant
to the Plan (including, without limitation, the grant of any Option thereunder)
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and any Participant or the executor,
administrator or other personal representative or designated beneficiary of such
Participant, or any other persons.  Any reserves that may be established by the
Company in connection with the Plan shall continue to be part of the general
funds of the Company, and no individual or entity other than the Company shall
have any interest in such funds until paid to a Participant.  If and to the
extent that any Participant or such Participant’s executor, administrator, or
other personal representative, as the case may be, acquires a right to receive
any payment from the Company pursuant to the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company.

 

9

 

 

(d)   Notices. Each Participant shall be responsible for furnishing the
Committee with the current and proper address for the mailing to such
Participant of notices and the delivery to such Participant of agreements,
Shares and payments.  Any notices required or permitted to be given shall be
deemed given if directed to the person to whom addressed at such address and
mailed by regular United States mail, first class and prepaid.  If any item
mailed to such address is returned as undeliverable to the addressee, mailing
will be suspended until the Participant furnishes the proper address.

 

(e)   Severability of Provisions .  If any provisions of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of the Plan, and the Plan shall be construed and enforced
as if such provisions had not been included.

 

(f)   Payment to Minors, Etc.   Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Company and their
employees, agents and representatives with respect thereto.

 

(g)   Readings and Captions.  The headings and captions herein are provided for
reference and convenience only.  They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.

 

(h)   Other Benefits.  No award under this Plan shall be deemed compensation for
purposes of computing benefits under any retirement plan of the Company or its
subsidiaries nor affect any benefits under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation.

 

(i)   409A.  To the extent applicable, the Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in a manner so as to comply therewith.  To the extent
that any Option is subject to Section 409A of the Code, it shall be paid in a
manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.

 

15.  Issuance of Stock Certificates; Legends and Payment of Expenses.

 

(a)   Uncertificated Shares.  Upon any exercise of an Option and payment of the
exercise price as provided in such Option, Shares as to which such Option has
been exercised shall be issued by the Company in the name of the person or
persons exercising such Option along with a notice to the Participant containing
information about the Shares purchased, in lieu of issuance of a share
certificate, and the Company's transfer agent maintains a stock ledger that
contains the name and address of each stockholder and the number of shares that
the stockholder holds.  The Company will not issue shares in certificated form.

 

(b)   Legends. Certificates for Shares issued upon exercise of an Option shall
bear such legend or legends as the Committee, in its discretion, determines to
be necessary or appropriate to prevent a violation of, or to perfect an
exemption from, the registration requirements of the Securities Act or to
implement the provisions of any agreements between the Company and the
Participant with respect to such Shares.

  

(c)   Payment of Expenses.  The Company shall pay all issue or transfer taxes
with respect to the issuance or transfer of Shares, as well as all fees and
expenses necessarily incurred by the Company in connection with such issuance or
transfer and with the administration of the Plan.

 

10

 

 

(d)   Section 16(b) of the Act. All elections and transactions under the Plan by
persons subject to Section 16 of the Act involving Shares are intended to comply
with any applicable condition under Rule 16b-3, provided, however, noncompliance
with the requirements of Rule 16b-3 shall not affect the validity of an Option
granted under this Plan.  To the extent any provision of the Plan or action by
the Committee fails to so comply, it shall be deemed null and void.  The
Committee may establish and adopt written administrative guidelines, designed to
facilitate compliance with Section 16(b) of the Act, as it may deem necessary or
proper for the administration and operation of the Plan and the transaction of
business thereunder.

 

16.  Listing of Shares and Related Matters.

 

If at any time the Board shall determine in its sole discretion that the
listing, registration or qualification of the Shares covered by the Plan upon
any national securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with the award or sale of Shares
under the Plan, no Shares will be delivered unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Board.

 

17.  Governing Law.

 

This Plan shall be governed and construed in accordance with the laws of the
State of Maryland (regardless of the law that might otherwise govern under
applicable principles of conflict of laws).

 

11

 

